DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 7/13/2021 has been entered and made of record.  

Response to Amendment/Remarks
In the response filed Claims 2-4, 7-10, and 12-15 were amended.  Claims 16-23 were added new.  Claims 1-23 were presented for examination.  

Applicants’ amendments/arguments overcome the prior art of record.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Authorization for this Examiner’s Amendment was given telephonically from Kevin Ross, Reg. No. 42,116 on 7/19/2021.  

The Application has been amended as follows:

	16. 	(Cancelled)  
	17. 	(Cancelled)  
	18. 	(Cancelled)  
	19. 	(Cancelled)  
	20. 	(Cancelled)  
	21. 	(Cancelled)  
	22. 	(Cancelled)  
	23. 	(Cancelled)  

Allowable Subject Matter
Claims 1-15 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a method to detect a denial of service attack. The prior art does not teach a method to do this specifically using distributions exhibiting Benford’s Law and Zipf’s Law resulting in the dropping of packets as a countermeasure to a detected denial of service attack.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/STEPHEN GUNDRY/
Examiner, Art Unit 2435

 
/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435